DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is in response to the applicant’s request for continued examination filed on 07/19/2021. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 07/19/2021 has been entered. With this response, claims 1, 9, and 13 have been amended for clarity. Claims 3 and 12 have been cancelled. Claims 1-2, 4-11, and 13-16 are currently pending and have been examined.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
the measuring module (102), in claim 1.
the block chain module (103), in claim 1
the communication module, in claim 1
the positioning unit, in claim 1
the acquisition module, in claim 6,
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


Claims 1-2, 4-11, and 13-16 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-2, 4-11, and 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 2 recites: “the block chain module, the central processor, and the communication module are arranged in the block chain power meter” followed by “the measurement module is connected to the central processor, the block chain module interacts with the central processor in data.”
	The blockchain power meter is defined in terms of the blockchain module which is defined in terms of the central processor which is defined by the measurement model. One of ordinary skill in the art would be unclear as to the scope of the modules as they are being 
	Further, one of ordinary skill in the art would be unclear as to the meaning of “the block chain module interacts with the central processor in data.” Is the applicant attempting to say that the block chain module and the central processor only interaction is with data or that the data is only present in one of the modules, or something else? Therefore the claim is indefinite.
	The claim limitations…
the measuring module (102), in claim 1,
the block chain module (103), in claim 1,
the communication module, in claim 1,
the positioning unit, in claim 1,
the acquisition module, in claim 6,
	…invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure only mentions the scheduler as software and the structure described in the specification does not perform the entire function in the claim. Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C.
102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the
statutory basis for the rejection will not be considered a new ground of rejection if the prior art
relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


(1966), that are applied for establishing a background for determining obviousness under 35
U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
nonobviousness.

	Claims 1, 2 and 4-16 are rejected under 35 U.S.C. 103 as being unpatentable over SCHIATTI (US2017/0206522) in view of Mumtaz. (US2013/0346054) and Orsini (US2017/0103468).

Regarding claim 1, Schiatti in view of Mumtaz and Orsini teach: A power trading system (smart power meter 100), comprising: 
	a measurement module, a block chain module, a communication module, and [a positioning unit] wherein the measurement module is configured to bi-directionally or uni-directionally measure a power amount; (Fig. 2, item 100: smart power meter (100), a CPU 101 (Fig. 2, item 11, [0044]), a measuring module (102), which is connected with the CPU (101) and used for two-way measurement of electricity (Fig. 2, items 110/140/190, [0006], [0025]), a blockchain module (103).
	the block chain module uses the communication module and an Internet-based block chain network to realize peer-to-peer power trading among nodes within the block chain network in a region; and ([0004] According to one aspect, a commodity-measuring device for autonomously selecting a commodity supplier among a plurality of commodity suppliers being specified within a blockchain distributed database is 
	Examiner considers the portion of the limitation which recites the phrase ‘peer to peer power trading among nodes’ is merely a recited intended use.  This portion is given little to no patentable weight because the limitation, or portion thereof, does not claim the function(s) as being positively recited actions or functions, and/or it does not add any meaning or purpose to the associated manipulative step(s).  See MPEP 2103 C and 2111.04.  Simply because the limitation recites something as being “for … [performing a specific functionality]”, etc. does not mean that the functions are required to be performed, or are actually performed.
	the communication module is configured to, by using the wireless or wired communication technology, transmit data between the measurement module and the block chain module, and transmit data in the block chain network 
 (Fig. 2, item 100: smart power meter (100), a CPU 101 (Fig. 2, item 11, [0044]), a measuring module (102), which is connected with the CPU (101) and used for two-way measurement of electricity (Fig. 2, items 110/140/190, [0006], [0025]), a blockchain module (103), (Fig. 2, items 110/140, [0007], [0008])which is used for data interaction with the CPU (101), implementation of point-to-point electricity transactions, and a communication interface (104), which is connected with the CPU (101) and used for data transmissions (Fig. 2, item 120; [0015], [0045]).
	The portion of the limitation which recites “the communication module is configured to, by using the wireless or wired communication technology, transmit data between the measurement module and the block chain module, and transmit data in the block chain network”, is merely a recited intended use.  This portion is given little to no patentable weight because the limitation, or portion thereof, does not claim the function(s) as being positively 
	 the [real time data is broadcast] to the central processor in the block chain power meter and is configured to position a geographical location of the block chain power meter; (Fig. 7, 8, [0047] The smart meter may also comprise a display 150 through which the MCU 110 may provide a user with real-time data about the energy consumption. In another example (not shown), a display may be located at a remote location and the MCU 110 may transmit the real-time data via the communication module 120).
	Examiner considers that one of ordinary skill in the art, from reading the reference, would understand that the transmitted real-time data would pinpoint the location of the remote device to the central processor as shown by Figures 7 and 8. 
	The portion of the limitation which recites “the positioning unit is connected to the central processor in the block chain power meter and is configured to position a geographical location of the block chain power meter” is merely a recited intended use.  This portion is given little to no patentable weight because the limitation, or portion thereof, does not claim the function(s) as being positively recited actions or functions, and/or it does not add any meaning or purpose to the associated manipulative step(s).  See MPEP 2103 C and 2111.04.  Simply because the limitation recites something as being “for … [performing a specific functionality]”, etc. does not mean that the functions are required to be performed, or are actually performed.
	the block chain module is provided with a data layer, the block chain module is further provided with a contract consensus layer for automatically confirming power trading between the power purchaser and the power seller within the range of the block chain network through a smart contract ([0052] Given the potential of these programs, they can be used to stipulate contracts between parties in the network, setting 
	The portion of the limitation which recites “the block chain module is provided with a data layer, the block chain module is further provided with a contract consensus layer for automatically confirming power trading between the power purchaser and the power seller within the range of the block chain network through a smart contract” is merely a recited intended use.  This portion is given little to no patentable weight because the limitation, or portion thereof, does not claim the function(s) as being positively recited actions or functions, and/or it does not add any meaning or purpose to the associated manipulative step(s).  See MPEP 2103 C and 2111.04.  Simply because the limitation recites something as being “for … [performing a specific functionality]”, etc. does not mean that the functions are required to be performed, or are actually performed.
	the power trading content comprising a power trading price, a power trading amount and a trading condition, according to which, Payment System starts the paying and charging function of digital currency (the blockchain module (103) may adopt the virtual currency or electronic currency for electricity transaction or settlement (Fig. 2, items 110/140, [0062-0063]).
	The portion of the limitation which recites “the power trading content comprising a power trading price, a power trading amount and a trading condition, according to which, Payment System starts the paying and charging function of digital currency” is merely a recited intended use.  This portion is given little to no patentable weight because the limitation, or portion thereof, does not claim the function(s) as being positively recited actions or functions, and/or it does not add any meaning or purpose to the associated manipulative step(s).  See MPEP 2103 C and 2111.04.  Simply because the limitation recites something as being “for … 

	Schiatti, does not explicitly teach ‘positioning unit’, Mumtaz, teaches: the positioning unit is connected to the central processor in the block chain power meter and is configured to position a geographical location of the […] power meter; (Fig. 2, item 72, 74, paragraphs 240; 762, 962)”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a distributed ledger enabled smart meter of SCHIATTI to incorporate the teachings of using GPS-chip-equipped solar micro-inverter (Mumtaz: 962, 72) of Mumtaz for the GPS function of each micro-inverter that generates position information about the micro-inverter. (Mumtaz: 974)

Neither Schiatti nor Mumtaz teach, however, Orsini teaches:
	the block chain smart contract prescribes where quotations are the same, power trading between the nodes whose geographical distance is the shortest will be completed first (Fig. 1, Fig. 2, Fig. 3; 923, 48, 57-62, 71, 99; claim 5).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a distributed ledger enabled smart meter of SCHIATTI and the GPS-chip-equipped solar micro-invertor to incorporate the teachings of blockchain based distributed consensus control (Orsini: 423, 43, 71, 93; claim 5) of Orsini for localized, market-based, irrepudiable valuation of distributed energy resources, commodity and services in a utility grid (Orsini: 426).
	Examiner notes that the phrase “it is prescribed that in a block chain smart contract where quotations are the same, power trading between the nodes whose geographical distance is the shortest will be completed first” is non-functional descriptive material as it only describes, at 

Regarding claim 2, Schiatti in view of Mumtaz and Orsini teach: The power trading system of claim 1, further comprising: 
	a block chain power meter, wherein the measurement module, the block chain module and the communication module are arranged in the block chain power meter  ([0004] According to one aspect, a commodity-measuring device for autonomously selecting a commodity supplier among a plurality of commodity suppliers being specified within a blockchain distributed database is provided. The device comprises: a microcontroller unit; a communication module configured to communicate with a network, wherein a communication from the communication module is associated with an identifier of the commodity-measuring device, the communication module is configured to retrieve a commodity supplier file stored in the blockchain distributed database).
	a central processor is further arranged in the block chain power meter ([0004] According to one aspect, a commodity-measuring device for autonomously selecting a commodity supplier among a plurality of commodity suppliers being specified within a blockchain distributed database is provided. The device comprises: a microcontroller unit; a communication module configured to communicate with a network, wherein a communication from the communication module is associated with an identifier of the commodity-measuring 
	the measurement module is connected to the central processor ([0004] According to one aspect, a commodity-measuring device for autonomously selecting a commodity supplier among a plurality of commodity suppliers being specified within a blockchain distributed database is provided. The device comprises: a microcontroller unit; a communication module configured to communicate with a network, wherein a communication from the communication module is associated with an identifier of the commodity-measuring device, the communication module is configured to retrieve a commodity supplier file stored in the blockchain distributed database).
	the block chain module interacts with the central processor in data; and ([0004] According to one aspect, a commodity-measuring device for autonomously selecting a commodity supplier among a plurality of commodity suppliers being specified within a blockchain distributed database is provided. The device comprises: a microcontroller unit; a communication module configured to communicate with a network, wherein a communication from the communication module is associated with an identifier of the commodity-measuring device, the communication module is configured to retrieve a commodity supplier file stored in the blockchain distributed database).
	the communication module is connected to the central processor, and is configured to transmit data between the measurement module and the block chain module and transmit data in the block chain network (Fig. 2, item 100: smart power meter (100), a CPU 101 (Fig. 2, item 11, [0044]), a measuring module (102), which is connected with the CPU (101) and used for two-way measurement of electricity (Fig. 2, items 110/140/190, [0006], [0025]), a blockchain module (103), (Fig. 2, items 110/140, [0007], [0008])which is used for data interaction with the CPU (101), implementation of point-to-point electricity 

Regarding claim 4, Schiatti in view of Mumtaz and Orsini teach: The power trading system of claim 2, wherein 30 
	the block chain module is further configured to assign each block chain power meter with a unique ID to form a node with the unique ID in the block chain network (the blockchain module (103) is also used for giving a unique ID to each smart power meter (100) to form a node with unique ID in the blockchain (Fig. 110/132/140; 110, 15, 54; claim 1).
	The portion of the limitation which recites “the block chain module is further configured to assign each block chain power meter with a unique ID to form a node with the unique ID in the block chain network” is merely a recited intended use.  This portion is given little to no patentable weight because the limitation, or portion thereof, does not claim the function(s) as being positively recited actions or functions, and/or it does not add any meaning or purpose to the associated manipulative step(s).  See MPEP 2103 C and 2111.04.  Simply because the limitation recites something as being “for … [performing a specific functionality]”, etc. does not mean that the functions are required to be performed, or are actually performed.

Regarding claim 5, Schiatti in view of Mumtaz and Orsini teach:: The power trading system of claim 1, further comprising: 
	a conventional power meter (AFE 160) and an energy Internet router (smart meter 100), wherein the measurement module (MCU 110) and the communication module (communications module 120) are arranged in the conventional power meter (Fig. 1, [0044] The smart meter may comprise a microcontroller unit (MCU) 110 and a communication module 120. The MCU 110 may process the consumption data measured by the 
	the block chain module and the communication module are arranged in the energy Internet router; and ([0049] The smart meter 100 is capable of interfacing itself with a blockchain distributed database, which may be copied to the smart meter 100.
	the communication modules are configured to transmit data between the measurement module in the conventional power meter and the block chain module in the energy Internet router, and (Fig. 1 shows the active transmission capabilities between the measurement module in the conventional power meter (AFE 160) and the blockchain module in the energy internet router (communications module 120 located within the Smart Meter).
	Examiner notes that the phrase ‘the communication modules are configured to transmit data’ only declares an intended (or possible) use of the limitation. This phrase is an intended use type of phrase. Prior art only needs to be able to be configured to perform the above process in order to read upon the limitation. See further: MPEP 2103 C) which states: “Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation.”
	transmit data in the block chain network ([0054] FIG. 3 shows the initialization of the smart meter 100. At step 310 the smart meter 100, which may be for example located in a household, is turned on by the user. At step 320 the smart meter 100 connects to the network by means of the communication module 120. Via the network the smart meter 100 gains access to the blockchain distributed database).

Regarding claim 6, Schiatti in view of Mumtaz and Orsini teach: The power trading system of claim 5, wherein the energy Internet router further comprises: 
	a control module (transaction manager 140) configured to control energy exchange between a plurality of distributed energy stations and a plurality of distributed energy users, routing management and peer-to-peer power trading within the same local area network; and (Fig. 2, 4, and 7, [0056] The blockchain distributed database, and hence the BD copy 190, may comprise a plurality of commodity supplier files (or smart contracts) including parameters of a commodity supplier and a program, as discussed above. The program may contain one or more executable functions that allow the nodes in the blockchain distributed database to perform operations such as paying for the provision of energy or selecting a specific commodity supplier. [0057] Therefore, the transaction manager 140 has access to the consumption data of the user, which indicate how much energy is consumed as a function of time, and also to the parameters defining the offer of a commodity supplier, [0021], [0026-28], [0050-52], [0057], [0059], [0060-62]).
	The portion of the limitation which recites “a control module configured to control energy exchange between a plurality of distributed energy stations and a plurality of distributed energy users, routing management and peer-to-peer power trading within the same local area network” is merely a recited intended use.  This portion is given little to no patentable weight because the limitation, or portion thereof, does not claim the function(s) as being positively recited actions or functions, and/or it does not add any meaning or purpose to the associated manipulative step(s).  See MPEP 2103 C and 2111.04.  Simply because the limitation recites something as being “for … [performing a specific functionality]”, etc. does not mean that the functions are required to be performed, or are actually performed.
	an acquisition module (smart contract) connected to the control module and configured to acquire measured power amount data of the conventional power meter, wherein the block chain module interacts with the control module in data; and the communication module is connected to the control module ([0052] Given the potential of these programs, they can be used to stipulate contracts between parties in the 
	The portion of the limitation which recites “an acquisition module connected to the control module and configured to acquire measured power amount data of the conventional power meter,” is merely a recited intended use.  This portion is given little to no patentable weight because the limitation, or portion thereof, does not claim the function(s) as being positively recited actions or functions, and/or it does not add any meaning or purpose to the associated manipulative step(s).  See MPEP 2103 C and 2111.04.  Simply because the limitation recites something as being “for … [performing a specific functionality]”, etc. does not mean that the functions are required to be performed, or are actually performed.

Regarding claim 7, Schiatti in view of Orisini does not explicitly teach a positioning module, however, Mumtaz teaches: The power trading system of claim 6, wherein the block chain module further comprises: 
	a positioning unit which is connected to the control module in the energy Internet router and is configured to position a geographical location of the energy Internet router ((Fig. 2, item 240; 962)
	The portion of the limitation which recites “a positioning unit which is connected to the control module in the energy Internet router and is configured to position a geographical location of the energy Internet router” is merely a recited intended use.  This portion is given little to no patentable weight because the limitation, or portion thereof, does not claim the function(s) as being positively recited actions or functions, and/or it does not add any meaning or purpose to the associated manipulative step(s).  See MPEP 2103 C and 2111.04.  Simply 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a distributed ledger enabled smart meter of SCHIATTI to incorporate the teachings of the GPS-chip-equipped solar micro-invertor to incorporate the teachings of blockchain based distributed consensus control (Orsini: 423, 43, 71, 93; claim 5) of Orsini for localized, market-based, irrepudiable valuation of distributed energy resources, commodity and services in a utility grid (Orsini: 426) and using the GPS-chip-equipped solar micro-inverter (Mumtaz: 962, 72) of Mumtaz for the GPS function of each micro-inverter that generates position information about the micro-inverter. (Mumtaz: 974)

Regarding claim 8, Schiatti in view of Mumtaz and Orsini teach: The power trading system of claim 5, wherein 
	the block chain module is further configured to assign each energy Internet router with a unique ID to form a node with the unique ID in the block chain network (the blockchain module (103) is also used for giving a unique ID to each smart power meter (100) to form a node with unique ID in the blockchain (Fig. 1, Items 110/132/140, [0010], [0015], [0054]).
	The portion of the limitation which recites “the block chain module is further configured to assign each energy Internet router with a unique ID to form a node with the unique ID in the block chain network” is merely a recited intended use.  This portion is given little to no patentable weight because the limitation, or portion thereof, does not claim the function(s) as being positively recited actions or functions, and/or it does not add any meaning or purpose to the associated manipulative step(s).  See MPEP 2103 C and 2111.04.  Simply because the limitation recites something as being “for … [performing a specific functionality]”, etc. does not mean that the functions are required to be performed, or are actually performed.

Regarding claim 9, Schiatti in view of Mumtaz and Orsini teach: The power trading system of claim 1, wherein the data layer stores the following data: 
	measured power amount data (commodity supplier file) measured by the measurement module (commodity supplier computer), ([0007] A commodity supplier may be a company that distributes one or more commodities, such as electric energy, water and natural gas, to the public. A digital marketplace where commodity-measuring devices associated with the users and systems associated with the commodity suppliers can trade commodities may be implemented using a blockchain distributed database. [0020] Each commodity supplier may then be specified within the blockchain distributed database by means of its commodity supplier file. A commodity supplier computer may create its commodity supplier file and deploy it to the blockchain, where it resides (i.e. is stored) at a particular address).
	power amount trading and settling data which is all peer-to-peer power trading data in the block chain network (the blockchain is a private chain or a consortium chain, all or part of the nodes of the private chain or the consortium chain have relatively complex access to reading, writing and bookkeeping, [0008], [0013], [0020-0021], [0050-0052]).
	a power purchasing and selling identifier which is configured to distinguish a power purchaser from a power seller; and a timestamp for recording peer-to-peer power trading and settling time in the block chain network, wherein (wherein the blockchain module (103) is set with a data layer (1031), used for storing the following data (Fig. 2, items 110/140/190, [0006], [0008], electricity measurement data obtained by the measuring module (102) (Fig. 2, item 110, [0006], [0025], [0046]), electricity transaction data, i.e. all the point-to-point electricity transaction data in the blockchain ([0007-0008]), electricity purchasing and selling identity, i.e. a binary character string makes the electricity purchasing and selling identity for distinguishing the Buyer and the Seller ([0014], [0020]), timestamp, 
	The portion of the limitation which recites “a power purchasing and selling identifier which is configured to distinguish a power purchaser from a power seller; and a timestamp for recording peer-to-peer power trading and settling time in the block chain network,” is merely a recited intended use.  This portion is given little to no patentable weight because the limitation, or portion thereof, does not claim the function(s) as being positively recited actions or functions, and/or it does not add any meaning or purpose to the associated manipulative step(s).  See MPEP 2103 C and 2111.04.  Simply because the limitation recites something as being “for … [performing a specific functionality]”, etc. does not mean that the functions are required to be performed, or are actually performed.
	the data layer is further configured to add a timestamp onto power purchasing and selling trading data in each node to form a data block which is recorded in the block chain network and is immutable (wherein the blockchain module (103) is set with a data layer (1031), used for storing the following data (Fig. 2, items 110/140/190, [0006], [0008], electricity measurement data obtained by the measuring module (102) (Fig. 2, item 110, [0006], [0025], [0046]), electricity transaction data, i.e. all the point-to-point electricity transaction data in the blockchain ([0007-0008]), electricity purchasing and selling identity, i.e. a binary character string makes the electricity purchasing and selling identity for distinguishing the Buyer and the Seller ([0014], [0020]), timestamp, used for recording the time of point-to-point electricity transactions in the blockchain network [0006]), the data layer (1031) is also used for stamping the timestamp for the electricity purchasing and selling transaction data at each node, forming the data block and recording it in the blockchain in a tamper-resistant manner (Fig. 1, Items 130/140/190, [0010], [0053]).
further configured to add a timestamp onto power purchasing and selling trading data in each node to form a data block which is recorded in the block chain network and is immutable” is merely a recited intended use.  This portion is given little to no patentable weight because the limitation, or portion thereof, does not claim the function(s) as being positively recited actions or functions, and/or it does not add any meaning or purpose to the associated manipulative step(s).  See MPEP 2103 C and 2111.04.  Simply because the limitation recites something as being “for … [performing a specific functionality]”, etc. does not mean that the functions are required to be performed, or are actually performed.
	Examiner considers that the portion of the limitation that recites "the data layer stores the following data: measured power amount data measured by the measurement module; power amount trading and settling data which is all peer-to-peer power trading data in the block chain network; a power purchasing and selling identifier which is configured to distinguish a power purchaser from a power seller; and a timestamp for recording peer-to-peer power trading and settling time in the block chain network" is non-functional because is merely describes, at least in part, the contents on the data layer, however, applicant is not positively reciting a step where the contents of the data layer is/are utilized. It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

Regarding claim 10, Schiatti in view of Mumtaz and Orsini teach: The power trading system of claim 9, wherein 
	the power purchasing and selling identifier refers to a binary character string having a predetermined meaning (the power purchasing and selling identifier refers to a binary character string having a predetermined meaning (Fig. 4; [0060], [0065]) ;
	a first set value of the binary character string represents that a current node is the power seller; a second set value of the binary character string represents that a current node is the power purchaser (Fig. 4 and 5, [0065-0068] The definition of a transaction may have the following structure: [chain_name, transaction_type, [parameters], signature]. The chain_name indicates the name of the blockchain distributed database. The transaction type may be Supplier_File_Creation for a creation transaction and Supplier_File_Call for a call transaction. The signature, as already discussed, is made by using the private key of the node. For a creation transaction, the parameters may include the binary of the program. For a call transaction, the parameters may include the address of the supplier file).

Regarding claim 11, Schiatti in view of Mumtaz and Orsini teach: The power trading system of claim 9, wherein 
	the data layer comprises an encryption management unit which encrypts data through hardware or software and which is configured to manage private key information of a user; and (the data layer (1031) comprises an encryption management unit, which is used for encrypting the data by means of hardware encryption and managing the user's private key information (Fig. 2, items 130/132/140, [0011-12], [0053-55]).
	The portion of the limitation which recites “and which is configured to manage private key information of a user” is merely a recited intended use.  This portion is given little to no patentable weight because the limitation, or portion thereof, does not claim the function(s) as being positively recited actions or functions, and/or it does not add any meaning or purpose to the associated manipulative step(s).  See MPEP 2103 C and 2111.04.  Simply because the 
	the data layer further comprises one or a combination of a data block, a hash, Merkle tree root data, a peer-to-peer network, key management, public and private keys, asymmetric encryption and a verification mechanism (the data layer (1031) also comprises one or the combination of several of data block, Hash, Merkle, root data, point-to-point network, key management, public key, private key, and asymmetric encryption and authentication mechanism (Fig. 2, items 140/190,  [0008-0009], [0053]).

Regarding claim 13, Schiatti in view of Mumtaz and Orsini teach:  The power trading system of claim 1, wherein 
	the contract consensus layer comprises one or a combination of an account center unit, a power purchasing and selling registration unit, a power purchasing and selling price matching unit, a power purchasing and selling trading realization unit, a consensus mechanism unit, a smart contract unit, a script code unit and a payment system unit (the contract & consensus layer also comprises one or the combination of several of an account center unit, an electricity purchasing and selling registration unit, an electricity purchasing and selling price matching unit, an electricity purchasing and selling transaction implementation unit, a consensus mechanism unit, a smart contract unit, a script code unit and a payment system unit (Fig. 2, item 140, [0010], [0026-28], [0050-52], [0055], [0057-58]).

Regarding claim 14, Schiatti in view of Mumtaz and Orsini teach: The power trading system of claim 1, wherein 
	the block chain module uses a digital currency for power trading or settlement ((the blockchain module (103) may adopt the virtual currency or electronic currency for electricity transaction or settlement (Fig. 2, items 110/140, [0062-0063]).

Regarding claim 15, Schiatti in view of Mumtaz and Orsini teach:  The power trading system of claim 1, wherein 
	the block chain network is a public chain, a private chain, or an alliance chain; and all or part of nodes of the public chain, the private chain or the alliance chain have complex authorities of reading, writing and keeping accounts (the blockchain is a private chain or a consortium chain ([0008], [0013], [0020-0021], [0050-0052]),  all or part of the nodes of the private chain or the consortium chain have relatively complex access to reading, writing and bookkeeping ([0008], [0013], [0020-0021], [0050-0052]).

Regarding claim 16, Schiatti in view of Mumtaz and Orsini teach: The power trading system of claim 1, wherein 
	the communication module is one or a combination of an RS485 communication module, an RFID module, a Bluetooth module, a WIFI module, a power line carrier module, a 3G network module, a 4G network module, a 5G network module and an Internet module (the communication interface (104) comprises one or the combination of several of RS485 communication, RFID RF, Bluetooth, WIFI and power line carrier (Fig. 2, items 120/160, [0045-0046]).

Applicant’s Arguments
Applicant argues on page 7-10, that Rowtich does not teach positioning unit. 		Examiner has searched the prior art and has found prior art that more closely aligns with .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the prior art listed in the PTO-892 and not directly recited in this office action, disclose anticipation and/or obviousness to combine concerning the applicant’s claims and are therefore included.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRY N MURRAY whose telephone number is (313)446-6556. The examiner can normally be reached Monday-Thursday 6 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 



/T.N.M./Examiner, Art Unit 3685                                                                                                                                                                                                        
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685